PER CURIAM.
Respondent’s motion for clarification filed on May 3/2017, is treated as a motion to dismiss and is granted. This proceeding is treated as a premature appeal and is dismissed. See Banks v. State, 916 So.2d 35 (Fla. 1st DCA 2005); Baldwin v. Crosby, 905 So.2d 250 (Fla. 1st DCA 2005) (concluding “proper remedy is to file a motion in the circuit court seeking [removal of lien and restoration of funds collected], secure a ruling, and if necessary raise the issue when appellate review is sought of any final order in the proceedings below”). .
WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.